        Case 1:19-cv-00273-HKS Document 11 Filed 07/29/20 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



TAMMY KATHLEEN RICK

                             Plaintiff,                          19-CV-273Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g).

Dkt. #10.



                                      BACKGROUND

              Plaintiff applied for disability insurance benefits with the Social Security

Administration (“SSA”), on July 15, 2015, alleging disability beginning May 1, 2014, at

the age of 55, due to rheumatoid arthritis, diabetes, high blood pressure and high

cholesterol. Dkt. #4, p.73



              On November 13, 2017, plaintiff appeared with counsel and testified,

along with an impartial vocational expert (“VE”), Rachel Duchon, at an administrative
        Case 1:19-cv-00273-HKS Document 11 Filed 07/29/20 Page 2 of 11




hearing before Administrative Law Judge (“ALJ”), Lynette Gohr. Dkt. #4, pp.32-71.

Plaintiff’s attorney advised the ALJ that plaintiff was claiming rheumatoid arthritis,

osteoarthritis, fibromyalgia, myofascial pain, hypertension, diabetes, stage 2 kidney

disease, obesity and depression as severe impairments. Dkt. #4, p.37. Plaintiff testified

that she has a high school diploma. Dkt. #4, pp.37-38. She lives with her husband and

mother in an apartment. Dkt. #4, p.41. Plaintiff had been working at a sandwich shop,

but had to stop working when she began to experience burning in her legs when she

was standing and difficulty reaching, lifting and grasping things on her right side. Dkt.

#4, pp.38-40. Plaintiff testified that everything hurts, including her knuckles, elbows,

shoulders and neck. Dkt. #4, p.57. She cannot lif t more than 5 pounds or walk or stand

more than 5 or 10 minutes before she needs to rest. Dkt. #4, p.58. She walks with a

cane. Dkt. #4, pp.40-41. She cannot zip her coat or button things and has to wear

velcro shoes. Dkt. #4, pp.47 & 59. She needs help w ith personal care sometimes when

her arm won’t bend or her hip is stiff. Dkt. #4, p. 48. She is able to cook, wash dishes,

dust, make the bed and wash laundry, but her husband carries the baskets and

vacuums. Dkt. #4, pp.48-49 & 51.



              The VE classified plaintiff’s past work as a sandwich maker as unskilled,

medium exertion work which was performed by plaintiff at the light exertion level. Dkt.

#4, p.65. When asked to assume an individual of plaintiff’s age, education and relevant

work history who was capable of working at the medium exertion level and could

occasionally climb ramps and stairs and reach overhead bilaterally but who could never

climb ladders, ropes or scaffolds and must avoid concentrated exposure to extreme

heat, extreme cold, wetness and humidity, the VE testified that such an individual could

                                             -2-
        Case 1:19-cv-00273-HKS Document 11 Filed 07/29/20 Page 3 of 11




perform plaintiff’s past jobs, both as plaintiff performed them and as they are typically

performed within the national economy. Dkt. #4, p.66. In addition, the VE tetif ied that

such an individual could work as an industrial cleaner, hospital food service worker, and

linen room attendant, each of which are unskilled, medium exertion positions. Dkt. #4,

pp.66-67. If plaintiff was limited to frequent handling and fingering bilaterally, the VE

testified that plaintiff would not be able to perform her past work or any of the positions

suggested. Dkt. #4, pp.67-68.



                     The ALJ rendered a decision that plaintiff was not disabled on April

5, 2018. Dkt. #4, pp.12-27. The Appeals Council denied review onJanuary 4, 2019. Dkt.

#4, p.5. Plaintiff commenced this action seeking review of the Commissioner’s final

decision on March 1, 2019. Dkt. #1.



                              DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court


                                             -3-
        Case 1:19-cv-00273-HKS Document 11 Filed 07/29/20 Page 4 of 11




should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step

sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claim ant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a medically determinable impairment or

combination of impairments that limits the claimant’s ability to perform physical or

mental work-related activities. 20 C.F.R. § 404.1520(c). If the impairment meets or

medically equals the criteria of a disabling impairment as set forth in Appendix 1 of

Subpart P of Regulation No. 4 (the “Listings”), and satisfies the durational requirement,

the claimant is entitled to disability benefits. 20 C.F.R. § 404.1520(d). If the impairment

does not meet the criteria of a disabling impairment, the Commissioner considers

whether the claimant has sufficient RFC for the claimant to return to past relevant work.

20 C.F.R. § 404.1520(e)-(f). If the claimant is unable to return to past relevant work, the

burden of proof shifts to the Commissioner to demonstrate that the claimant could

perform other jobs which exist in significant numbers in the national economy, based on

claimant’s age, education and work experience. 20 C.F.R. § 404.1520(g).


                                            -4-
        Case 1:19-cv-00273-HKS Document 11 Filed 07/29/20 Page 5 of 11




              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since her alleged onset date of May 1, 2014; (2) plaintiff’s rheumatoid or

inflammatory arthritis and obesity were severe impairments; (3) plaintiff’s impairments

did not meet or equal any listed impairment; (4) plaintiff retained the residual functional

capacity to perform medium work with the following limitations: occasional overhead

reaching and climbing of ramps and stairs, no climbing of ladders, ropes or scaffolds

and no concentrated exposure to extreme heat, extreme cold, wetness or humidity; and

(5) plaintiff was capable of working as an industrial cleaner, hospital service worker, or

linen room attendant, each of which are unskilled, medium exertion work. Dkt. #4,

pp.19-26.



              Plaintiff argues that the ALJ’s failure to address plaintiff’s fibromyalgia

warrants remand. Dkt. #5-1, pp.10-13. More specifically, plaintiff argues that Dr.

Chadha’s longitudinal treatment notes satisfy the diagnostic criteria for fibromyalgia.

Dkt. #5-1, p.11. Plaintiff also argues that it was error for the ALJ to fail to impose any

limitations upon plaintiff’s use of her hands in light of the objective medical evidence

and plaintiff’s complaints of hand pain. Dkt. #5-1, pp.13-19. Plaintiff requests remand

for calculation of benefits because any limitation upon plaintiff’s capacity for handling

and fingering would require a finding of disability given plaintiff’s advanced age,

education and lack of transferable skills. Dkt. #5-1, pp.18-19. Given that plaintiff filed

her application in 2015, plaintiff also argues that remand for further proceedings would

impose a hardship upon plaintiff. Dkt. #5-1, p.20.


                                             -5-
         Case 1:19-cv-00273-HKS Document 11 Filed 07/29/20 Page 6 of 11




               The Commissioner argues that substantial evidence supports the ALJ’s

determination that plaintiff retained the ability to perform medium exertion work. Dkt. #8-

1, pp.11-18. The Commissioner argues that the ALJ addressed plaintiff’s functional

limitations, but notes that plaintiff was never diagnosed with and does not meet the

criteria for a diagnosis of fibromyalgia. Dkt. #8-1, pp.12-15. The Commissioner also

argues that the ALJ properly resolved the conflict between plaintiff’s subjective claims of

functional limitations with her hands and the objective medical evidence. Dkt. #8-1,

pp.15-17.



               Plaintiff replies that the Commissioner’s post hoc rationalization of the

ALJ’s failure to evaluate plaintiff’s pain is improper. Dkt. #9, pp.1-2. Moreover, plaintiff

argues that there is sufficient evidence of fibromyalgia in the medical record to render

the ALJ’s failure to address it legal error. Dkt. #9, pp.2-3. Finally, plaintiff replies that all

of the jobs identified as possibilities for plaintiff require significant handling and

fingering, which is impaired by plaintiff’s arthritis and documented in the medical record.

Dkt. #9, pp.3-4.



               Fibromyalgia is recognized as a medically determinable impairment where

an acceptable medical source has diagnosed fibromyalgia and provided evidence to

satisfy either the 1990 American College of Rheumatology (“ACR”), Criteria for the

Classification of Fibromyalgia or the 2010 ACR Preliminary Diagnostic Criteria and the

physician’s diagnosis is not inconsistent with other evidence. Casselbury v. Colvin, 90

F. Supp.3d 81, 93 (W.D.N.Y. 2015), citing Social Security Ruling (“SSR”), 12-2p, 2012


                                               -6-
         Case 1:19-cv-00273-HKS Document 11 Filed 07/29/20 Page 7 of 11




WL 3104869 (July 25, 2012). To satisfy the 1990 ACR Criteria, the physician must

document: (1) a history of widespread pain - that is, pain in all quadrants of the body

(the right and left sides of the body, both above and below the waist), and axial skeletal

pain (the cervical spine, anterior chest, thoracic spine, or low back) - that has persisted

for at least 3 months; (2) at least 11 positive tender points are documented both above

and below the waist from 18 sites located on each side of the body; and (3) evidence

that other possible causes of symptoms are excluded. SSR 12-2p, 2012 W L 3104869,

at *2-3. Alternatively, the 2010 ACR Preliminary Diagnostic Criteria provides that

fibromyalgia may be recognized as a medically determinable impairment where an

acceptable medical source documents: (1) a history of widespread pain; (2) repeated

manifestations of six or more fibromyalgia signs, or co-occurring conditions, especially

manifestations of fatigue, cognitive or memory problems (”fibro fog”), waking

unrefreshed, depression, anxiety disorder, or irritable bowel syndrome; and (3) other

disorders that could cause these repeated manifestations of symptoms, signs or co-

occurring conditions were excluded. Id. at *3. When the record lacks sufficient

information to determine whether a plaintiff has a medically determinable impairment of

fibromyalgia, an ALJ must take additional steps, such as re-contacting the plaintiff’s

treating physician or requesting a consultative examination, to resolve the insufficiency.

Id. at *4.



              In the instant case, plaintiff began treatment with Dr. Sunita Chadha at the

WNY Rheumatology Center on April 29, 2015. Dkt. #4, p.350. W hile Dr. Chadha initially

diagnosed plaintiff symmetrical inflammatory arthritis, most consistent with rheumatoid


                                            -7-
        Case 1:19-cv-00273-HKS Document 11 Filed 07/29/20 Page 8 of 11




arthritis (Dkt. #4, p.350), by December 20, 2015, Dr. Chadha observed diffuse joint and

muscle pain which she opined could also represent myofascial pain. Dkt. #4, p.354. On

March 30, 2016, Dr. Chadha opined that plaintif f also has features of myofascial pain

symdrome/fibromyalgia (Dkt. #4, p.394), and on November 25, 2016, Dr. Chadha

opined that a lot of the symptoms plaintiff was describing could be from fibromyalgia

pain. Dkt. #4, p.407. On May 20, 2017, following examination by Dr. Chadha, Kathleen

Cloutier, ANP-BC, at WNY Rheumatology Center, advised plaintiff’s primary care

physician that

              At the time for last visit the inflammatory arthritis appears to
              be well-controlled. She had continued to report dif fuse
              arthralgias and myalgias which . . . would be consistent with
              fibromyalgia. . . . With the use of Lyrica she reports
              significant improvement in her overall symptoms. She
              reports reduced pain, and reduction in symptoms of
              numbness, tingling, burning et cetera. . . . For the
              inflammatory arthritis we have suggested switching to an
              intravenous medication which . . . would likely provide more
              relief of the joint symptoms . . . She continues to report
              diffuse arthalgias but of a lesser degree. She feels her
              symptoms are well managed at this point. . . . She does
              notice a lot of symptoms in the base of her thumbs
              bilaterally. She feels that this is worse with use. She notices
              reduced grip strength and difficulty opening jars.

Dkt. #4, p.434. On September 12, 2017, Dr. Chadha noted that plaintif f

              was doing well at the time of her last visit. Now she feels
              worse with worsening arthralgias and fatigue. It is unclear
              from her examination whether she is having a flareup of
              rehumatoid arthritis or fibromyalgia.

Dkt. #4, p.362. Dr. Chadha’s treatment notes include consistent observations upon

examination of tenderness to palpation in the biceps, elbows, thigh muscles and

paracervical muscles; and notations that plaintiff’s joints were tender to palpation in

general throughout examination. Dkt. #4, pp.353, 357, 362, 389. 393, 398, 403, 407 &

                                             -8-
        Case 1:19-cv-00273-HKS Document 11 Filed 07/29/20 Page 9 of 11




412. Dr. Chadha also documents plaintiff’s subjective complaints of fatigue, weakness

fatigue, joint pain and muscle weakness in her fingers, hands, elbows, shoulders, lower

back, hip, knees, ankles and feet, foggy brain, headaches and depression, Dkt. #4,

pp.352, 356, 361, 388, 392, 397, 402, 406 & 411.



              Despite the documented findings on examination and diagnosis of

fibromyalgia by plaintiff’s rheumatologist, the ALJ did not consider whether the criteria

for a medically determinable impairment of fibromyalgia was satisfied. Instead, the ALJ

relied upon a consultative examination which occurred prior to plaintiff’s diagnosis of

fibromyalgia and the absence of any objective support in the diagnostic imaging to

determine that plaintiff’s allegations of profound restriction in activities were significantly

out of proportion to the evidence of record. Dkt. #4, p.25. More specifically, the ALJ

determined that

              If the [plaintiff] were so limited that she could not stand or
              walk more than a few minutes and required the assistance
              of [a] cane, and can no longer effectively toilet or dress
              herself, it is not unreasonable to expect x-ray imaging
              showing some advancement in the degenerative disease, a
              new abnormality in the inflammatory markers laboratory
              testing, or at least some objective clinical deficits in range of
              motion or strength. The record does not provide such
              support for the [plaintiff’s] allegations of a flare-up in
              September 2017 or, more importantly, the degree of pain
              and limitation alleged since 2014.

Dkt. #4, p.24. As the Court of Appeals for the Second Circuit has recognized, however,

fibromyalgia can be disabling even though there are no objective tests which can

conclusively confirm it. Green-Younger v. Barnhart, 335 F.3d 99, 108-109 (2d Cir. 2003)

(recognizing that physical examinations will usually yield normal results - a full range of


                                              -9-
        Case 1:19-cv-00273-HKS Document 11 Filed 07/29/20 Page 10 of 11




motion, no joint swelling, as well as normal muscle strength and neurological reactions).

Furthermore, because the symptoms of fibromyalgia are subjective, a failure to

recognize fibromyalgia as a medically determinable impairment may adversely impact

an ALJ’s assessment of a plaintiff’s credibility. See Martinez v. Colvin, 2018 WL

1626350, at *3 (W.D.N.Y. March 30, 2018) (recognizing that evidence of fibromyalgia

may bolster credibility of subjective complaints).



              The ALJ’s failure to address evidence of fibromyalgia necessitates

remand for further proceedings. See Cook v. Comm’r of Soc. Sec’y, 17-CV-6725, 2019

WL 2082305, at *2 (W.D.N.Y. May 13, 2019) (ALJ’s failure to consider plaintiff’s

diagnosis of fibromyalgia was not harmless); Grubbs v. Comm’r of Soc. Sec’y, 18-CV-

6050, 2019 WL 1298481, at *5 (W.D.N.Y. Mar. 21, 2019) (remanding for the ALJ to

address whether plaintiff’s diagnosis of fibromyalgia constitutes a medically

determinable impairment); Szefler v. Berryhill, 16-CV-774, 2018 WL 6831156, at *6

(W.D.N.Y. Dec. 28, 2018) (ALJ’s failure to address treating physician’s diagnosis of

fibromyalgia required remand). Upon remand, the ALJ shall consider the appropriate

weight to afford the opinion of plaintiff’s treating physician and, if necessary, further

develop the record by re-contacting plaintiff’s treating physician or otherwise obtaining

sufficient information so as to properly assess whether plaintiff meets the criteria for

fibromyalgia and, if she does meet the criteria, determine the impact of such impairment

upon plaintiff’s RFC. See Villar v. Comm’r of Soc. Sec’y, 19-CV-144, 2020 WL

1131225, at *4 (W.D.N.Y. Mar. 9, 2020); John v. Berryhill, 17-CV-963, 2019 WL

2314620, at *3 (W.D.N.Y. May 31, 2019); Cooper v. Comm’r of Soc. Sec’y, 17-CV-


                                             -10-
       Case 1:19-cv-00273-HKS Document 11 Filed 07/29/20 Page 11 of 11




1058, 2019 WL 1109573, at *4-5 (W.D.N.Y. Mar. 11, 2019). Remand for calculation of

benefits is not appropriate because, even assuming that plaintiff’s diagnosis of

fibromyalgia meets the criteria for a medically determinable impairment, a finding of

disability is dependent upon consideration of the severity of symptoms and the

limitations resulting from such impairment. Maldonado v. Berryhill, 16-CV-165, 2017 WL

946329, at *22 (S.D.N.Y. Mar. 10, 2017).



                                     CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #5), is granted in so far as plaintiff seeks remand for further proceedings, and

Commissioner’s motion for judgment on the pleadings (Dkt. #8), is denied.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.

DATED:        Buffalo, New York
              July 29, 2020

                                           s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                           -11-
